NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAHDI ISMAIL YOUSEF NAHHAS,                      No.   16-70364

                Petitioner,                      Agency No. A071-592-676

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 11, 2018**
                                San Francisco, California

Before: McKEOWN, W. FLETCHER, and BYBEE, Circuit Judges.

      Mahdi Ismail Yousef Nahhas (“Nahhas”), a native and citizen of Jordan,

petitions for review of the Board of Immigration Appeals’ (“Board”) decision

affirming an Immigration Judge’s (“IJ”) denial of withholding of removal on

adverse credibility grounds under 8 U.S.C. § 1158(b)(1)(B)(iii) and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). See 8 C.F.R. § 1208.16(c). Substantial

evidence supports the Board’s decision, and we therefore deny the petition.

      We review for substantial evidence decisions by the Board denying

eligibility for withholding of removal and adverse credibility determinations.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). Where, as here, the

Board “expressly adopt[ed]” the relevant part of the IJ’s decision, “we review the

IJ’s findings as if they were the BIA’s.” Rizk v. Holder, 629 F.3d 1083, 1087 (9th

Cir. 2011). We also review for substantial evidence Board determinations denying

eligibility for protection under CAT. Shrestha, 590 F.3d at 1048. We defer to the

factual findings of the Board, and they “are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B). We review Board interpretations of legal questions de novo. See

Zheng v. Ashcroft, 332 F.3d 1186, 1193-94 (9th Cir. 2003).

      Substantial evidence supports the denial of Nahhas’s withholding of removal

on adverse credibility grounds. To make an adverse credibility determination, an

IJ must evaluate “the totality of the circumstances, and all relevant factors,” and

may base its determination on inconsistencies in testimony. 8 U.S.C.

§ 1158(b)(1)(B)(iii). An IJ may “consider any inconsistency,” not only those that

“‘go to the heart’ of the petitioner’s claim,” when assessing credibility. Shrestha,

590 F.3d at 1043 (emphasis in original) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).


                                          2
However, “utterly trivial inconsistenc[ies]” are insufficient to justify an adverse

credibility determination and IJs should account for “petitioner’s explanation for a

perceived inconsistency.” Id. at 1043-44.

      The IJ found and the Board affirmed that Nahhas was not credible because

of material inconsistencies in his testimony regarding three aspects of his

involvement with Amnesty International, which were core to his petition for

withholding of removal. Specifically, he provided inconsistent dates for when he

began working with the organization; conflicting timelines regarding his detention;

and differing accounts of whom he worked with at the organization. These

inconsistencies undermine a central basis of Nahhas’s asylum claim: that he was

persecuted because of his work with the human rights organization and thus fears

future persecution. When, as here, “an inconsistency is at the heart of the claim it

doubtless is of great weight.” Shrestha, 590 F.3d at 1047.

      As required, the IJ accounted for the explanations put forth by Nahhas to

explain his testimonial inconsistencies, see id. at 1044, and found them

unpersuasive. For example, the IJ noted petitioner’s tendency “to combine [] his

inconsistent answers into a single answer that blurred the inconsistencies.”

      Additionally, the IJ determined and the Board affirmed that Nahhas’s two

voluntary returns to Jordan undermine his claim of past persecution and therefore

his credibility. Voluntary return to a home country provides a sound basis for an


                                          3
adverse credibility determination. Loho v. Mukasey, 531 F.3d 1016, 1018-19 (9th

Cir. 2008) (returning for work). Unlike the petitioner in Loho, Nahhas returned

home to visit grieving or ailing family members, which, as the IJ noted, “lessened”

the visits’ “negative implication.” Even setting aside evidence regarding the trips,

there would still be substantial evidence supporting denial.

      In sum, Nahhas’s inconsistencies and his lack of persuasive explanations

constituted sufficient substantial evidence supporting the adverse credibility

determination. Without credible testimony, Nahhas has not met his burden of

proof to establish eligibility for withholding of removal. See 8 C.F.R.

§ 1208.16(b).

      Substantial evidence also supports denial of the claim for CAT protection.

When, as here, an adverse credibility determination has been made, “to reverse the

BIA’s decision [denying CAT protection,] we would have to find that the reports

alone compelled the conclusion that [the petitioner] is more likely than not to be

tortured.” Shrestha, 590 F.3d at 1048-49 (quoting Almaghzar v. Gonzales, 457

F.3d 915, 922-23 (9th Cir. 2006)). The reports about conditions in Jordan are the

only remaining credible evidence, but they do not satisfy petitioner’s burden to

prove that he specifically is “more likely than not” to be tortured if returned to

Jordan because they focus on generalized violence in the country. 8 C.F.R.

§ 1208.16(c)(2). Thus, the Board’s denial of CAT protection to Nahhas is


                                           4
supported by substantial evidence.

      The petition for review is DENIED.




                                      5